Exhibit 10.1

 

USE OF NAME LICENSE AGREEMENT

 

THIS USE OF NAME LICENSE AGREEMENT (the “Agreement”) is made to be effective as
of June 15, 2012 (the “Effective Date”), by and between ERBA Diagnostics, Inc.,
a Delaware corporation formerly known as IVAX Diagnostics, Inc. (“Miami”), and
ERBA Diagnostics Mannheim GmbH, a company headquartered in Germany (“Mannheim”).

 

RECITALS

 

WHEREAS, on September 1, 2010, Mannheim became the majority stockholder of
Miami; and

 

WHEREAS, on the Effective Date, with the consent of Mannheim, Miami changed its
name to be known as “ERBA Diagnostics, Inc.” and will use the name “ERBA” in its
name and in connection with the offering of its products and services, and
Mannheim is agreeable to allow Miami to use its name in such manner.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, the parties agree as follows:

 

1.     License. In consideration of Miami’s payment to Mannheim of $1 USD per
year during the term of this Agreement (the first such payment to be made on the
Effective Date, and each subsequent payment to be made on the applicable
anniversary thereof), and other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, Mannheim grants to Miami a fully
paid, royalty-free, non-exclusive license to use the name “ERBA” (the “Name”)
and any stylized logos or marks associated with the Name (collectively, the
Name, stylized logos and marks are referred to herein as the “Licensed
Property”) in its corporate name, domain name, promotional literature and
product and service descriptions and for other general commercial purposes all
in accordance with the terms and conditions set forth in this Agreement
(collectively, the “License”).

 

2.     Rights and Title to Licensed Property. Miami acknowledges that, unless
and until Mannheim transfers to Miami all rights, title and interest in and to
all of the Licensed Property, as provided in Section 5, all rights, title and
interest in and to the Licensed Property shall remain with Mannheim. Unless and
until such transfer occurs, other than the License granted in this Agreement,
Miami disclaims any right or interest to the Licensed Property or the goodwill
derived therefrom.

 

3.     Protection of the Name. Miami agrees that it shall use commercially
reasonable efforts to protect the Licensed Property, including, without
limitation, Miami shall file a trademark application with the United States
Patent and Trademark Office for the use of the Name in the United States of
America (the “Registered Trademark”). Miami agrees that it shall use the
Licensed Property only in accordance with Mannheim’s reasonable written
instructions. When requested by Mannheim, Miami shall send samples of
advertising and promotional materials using, as well as goods bearing or sold
under, the Licensed Property, which may permit Mannheim to reasonably determine
whether Miami’s uses of the Licensed Property meet the standards, specifications
and directions reasonably established by Mannheim. Miami agrees that it shall
use commercially reasonable efforts to prevent the unauthorized use of the
Licensed Property by third parties. Miami shall promptly provide Mannheim
written notice of all such unauthorized uses about which Miami becomes aware and
a written description of the actions Miami has taken or is taking to prevent
such unauthorized use. Where Mannheim in the exercise of its sole discretion
deems appropriate, Mannheim will permit Miami to intervene in any litigation
brought by or against Mannheim concerning the Licensed Property. Miami agrees
that it will take all commercially reasonable actions requested by Mannheim that
Mannheim, in good faith, reasonably believes are necessary for the protection of
the Licensed Property. Miami covenants that it will not knowingly take any
actions that will damage or harm the Licensed Property.

 



 

 

 

4.     Mannheim’s Right to Advertise and Promote of Miami’s Products and
Services. The parties hereby agree that Mannheim shall have the non-exclusive
right, and Miami hereby grants to Mannheim the non-exclusive right, at
Mannheim’s option, to conduct advertising and promotional campaigns with respect
to Miami’s products and services, including, but not limited to, those
containing the Licensed Property. When requested by Miami, Mannheim shall send
samples of any and all such advertising and promotional materials which may
permit Miami to reasonably determine whether they meet Miami’s standards for the
advertising and promotion of the applicable products and services. Mannheim
covenants that it will not knowingly take any actions that will damage or harm
the products and services of Miami, including, but not limited to, those with
respect to which it is providing advertising and promotional services. Miami
shall reimburse Mannheim for any and all reasonable costs and expenses incurred
by Mannheim with respect to the advertising and promotional services
contemplated by this Section 4 promptly after an invoice therefor is received by
Miami. Such invoices shall be delivered to Miami on at least a monthly basis and
shall contain such information and detail as may reasonably be necessary to
understand the costs and expenses incurred by Mannheim and the advertising and
promotional services as to which they relate.

 

5.     Abandonment of Licensed Property. If Mannheim decides that it no longer
wishes to use the Licensed Property for any commercial purpose whatsoever, and
it determines to abandon the same, then Mannheim agrees that upon making such
determination it shall provide written notice of such determination immediately
to Miami and, upon payment by Miami of $1 USD to Mannheim, Mannheim shall
transfer all of its rights, title and interest in and to the Licensed Property
to Miami. Mannheim and Miami shall execute any and all documents necessary to
effectuate such transfer. The date that such transfer becomes effective shall be
known as the “Transfer Date.”

 

6.     Term of Agreement. This Agreement shall commence on the Effective Date
and, unless earlier terminated pursuant to Section 9, continue thereafter until
the earlier of: (a) the Transfer Date; and (b) such time, if any, as Mannheim no
longer owns, directly or indirectly, shares of Miami’s common stock representing
more than 50% of the issued and outstanding shares of such stock (the “Share
Threshold Date”).

 



2

 

 

7.     Sublicensing and Assignment. Miami may not assign, sublicense or encumber
the License or this Agreement without the express prior written consent of
Mannheim. Mannheim may assign, sublicense or encumber the License or this
Agreement.

 

8.     Representations and Warranties of Mannheim. Mannheim represents and
warrants to Miami that, to its knowledge, it owns the Licensed Property and has
the right to license the Licensed Property to Miami. Mannheim further represents
to Miami that, to its knowledge, its use of the Licensed Property and the
License hereunder do not infringe upon the rights of any other person and no
person has made any claim related thereto.

 

9.     Termination; Effect of Termination. Mannheim may terminate this Agreement
at any time after the first anniversary of the Effective Date and prior to the
earlier of the Transfer Date and the Share Threshold Date: (a) upon providing
Miami one hundred eighty (180) days prior written notice of its intent to
terminate and the date upon which the Agreement shall terminate; or (b) upon
providing Miami thirty (30) days prior written notice of any breach of this
Agreement by Miami, which breach remains uncured at the end of such thirty (30)
day period. Upon the termination of this Agreement in accordance with this
Section 9 or, if applicable, the expiration of this Agreement on the Share
Threshold Date, Miami agrees that it shall take all steps as are reasonably
necessary to cause the Registered Trademark to be assigned to Mannheim. The
parties acknowledge that, upon termination of this Agreement pursuant to this
Section 9 or, if applicable, the expiration of this Agreement on the Share
Threshold Date, Miami will have to amend its Certificate of Incorporation to
change its name and that such action will require the affirmative vote of its
stockholders. Miami agrees that it shall take all steps as are reasonably
necessary to change its name as soon as is reasonably practicable following
termination of this Agreement in accordance with this Section 9 or, if
applicable, expiration of this Agreement on the Share Threshold Date.

 

10.     Entire Agreement; No Oral Modifications. This Agreement contains the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings with respect thereto and may
not be amended or modified except in a writing signed by both of the parties.

 

11.     Binding Effect; Benefits. This Agreement shall inure to the benefit of
and be binding upon the parties and their respective heirs, successors and
permitted assigns; however, nothing in this Agreement, expressed or implied, is
intended to confer on any individual or entity other than the parties, or their
respective heirs, successors or permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

12.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

13.     Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the United States of America and the
State of Florida, both substantive and remedial.

 



3

 

 

14.     Notices. All notices, requests, demands and other communications called
for or contemplated hereunder shall be in writing and shall be deemed to have
been duly given if personally delivered against written receipt or by facsimile
transmission or mailed first class certified mail, return receipt requested, or
sent by overnight courier prepaid to the other party at the following addresses
or facsimile numbers:

 

If to Mannheim, then to:

 

ERBA Diagnostics Mannheim GmbH

c/o Transasia Bio-medicals Ltd.

Transasia House

8 Chandivali Studio Road

Mumbai, India 400072

Facsimile: 011 (+91) 22 2857 3030 Attention: Chief Executive Officer

 

If to Miami, then to:

 

ERBA Diagnostics, Inc.

2140 North Miami Avenue

Miami, Florida 33127

Facsimile: (305) 324-2395 Attention: Chief Executive Officer

 

15.     Headings. The section headings herein are included for convenience only
and are not to be deemed a part of this Agreement.

 

16.     Remedies. Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including, without limitation, reasonable attorneys’ fees and costs) for
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties agree that money damages may not be an
adequate remedy for either party in the event of a breach of the material
provisions of this Agreement, and that either party may apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Agreement. The rights and
remedies given in this Agreement to a non-breaching party shall be deemed
cumulative, and the exercise of one of such remedies shall not operate to bar
the exercise of any other rights and remedies reserved to a non-breaching party
under this Agreement or given to a non-breaching party at law or in equity.

 

17.     Attorneys’ Fees. In the event of any dispute or controversy arising out
of this Agreement, the prevailing party shall be entitled to recover from the
other party, and such other party shall pay on demand, all costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs, incurred in
connection with such dispute or controversy.

 



4

 

 

18.     Construction. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any party.

 

 

[ SIGNATURE PAGE FOLLOWS ]

 



5

 

 

IN WITNESS WHEREOF, each party has duly executed this Agreement to be effective
as of the Effective Date.

 

  ERBA Diagnostics, Inc.,   a Delaware corporation formerly known as   IVAX
Diagnostics, Inc.                           By: /s/ Kevin D. Clark       Kevin
D. Clark,       Chief Executive Officer,       Chief Operating Officer and
President                             ERBA Diagnostics Mannheim GmbH,   a
company headquartered in Germany                           By: /s/ Suresh
Vazirani       Suresh Vazirani,       Chief Executive Officer and       Managing
Director          

 



6

 

 